COX, Chief Judge
(concurring and commenting on Judge SULLIVAN’s separate opinion):
I write only to observe that Judge Sullivan either has not read the majority opinion, or he does not understand it.
The ex post facto consequence of Article 58b, Uniform Code of Military Justice, 10 USC § 858b, is administrative in nature. It *376does not pertain to the lawful sentence adjudged at trial; it only applies to what happens administratively following trial. Thus, the remedy is administrative.
We simply do not need 150 rehearings to put these servicemembers in the same position they would have been in had the law not been ex post facto.